Electronically Filed
                                                         Supreme Court
                                                         SCWC-14-0001058
                                                         12-APR-2016
                                                         07:56 AM



                           SCWC-14-0001058

            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                         ANTHONY R. LEOFFLER,
                   Petitioner/Petitioner-Appellant,

                                 vs.

                          STATE OF HAWAIʻI,
                   Respondent/Respondent-Appellee.


           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
    (CAAP-14-0001058; S.P.P. No. 13-1-002K (CR. NO. 03-1-0221K))

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Pollack, McKenna, and Wilson, JJ.)

           Petitioner/Petitioner-Appellant Anthony R. Leoffler’s

 Application for Writ of Certiorari, filed on February 26, 2016,

 is hereby rejected.

             DATED: Honolulu, Hawaiʻi, April 12, 2016.

 Jeffrey A. Hawk                   /s/ Mark E. Recktenwald
 for petitioner
                                   /s/ Paula A. Nakayama
                                   /s/ Sabrina S. McKenna
                                   /s/ Richard W. Pollack
                                   /s/ Michael D. Wilson